Battle, J. We find no error prejudicial to appellants in so much of the decree of the court below as is in favor of appellee, Bratton. The cause of action set forth in the cross-complaint of appellee, Barnett, cannot properly be made the subject matter of a cross-complaint in an action like this. A cross-complaint against a co-defendant, which seeks relief by way of damages for a breach of covenant and presents no grounds of equitable cognizance, will not be entertained. Trapnall v. Hill, 31 Ark., 345. So much of the decree of the court below as is based on the cross-complaint of Barnett is, therefore, reversed. A ■decree will be entered here in favor of appellants against Barnett, dismissing the cross-complaint of Barnett without prejudice, and for the costs incurred by reason thereof, and this appeal. In other respects the decree of the court below is affirmed.